 1

 2

 3

 4

 5

 6

 7

 8
                       UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11   JASON BEST,                                        Case No. 1:19-cv-00026-DAD-JLT (HC)
12                  Petitioner,                         ORDER CONSTRUING FIRST AMENDED
                                                        PETITION AS MOTION TO AMEND
13                                                      [Doc. 10]
14           v.                                         ORDER GRANTING MOTION TO AMEND
                                                        PETITION
15
                                                        ORDER VACATING ORDER DISMISSING
16   S. LAKE, Warden,                                   PETITION
17                  Respondent.                         ORDER DIRECTING RESPONDENT TO
                                                        FILE RESPONSE
18

19
20          Petitioner is a federal prisoner currently incarcerated at the United States Penitentiary at

21 Atwater, California (USP Atwater). On January 7, 2019, he filed a federal petition challenging

22 two prison disciplinary proceedings conducted on August 3, 2016, and December 31, 2017.

23 (Doc. 1 at 4, 6.) Because it appeared that the Court lacked jurisdiction and that Petitioner had

24 failed to exhaust his administrative remedies, the Court ordered the petition dismissed with leave

25 to file a First Amended Petition. (Doc. 4.) On February 4, 2019, Petitioner filed a pleading he

26 titled “First Amended Petition”; however, the pleading is not a complete petition. (Doc. 10.) The
27 pleading is instead an attempt to amend the original petition by addressing the deficiencies noted

28 by the Court. The Court will therefore construe the filing as a motion to amend the petition and


                                                    1
 1 grant the motion. In addition, in light of Petitioner’s averments in his motion, it appears that the

 2 Court has jurisdiction. Therefore, the Court will direct Respondent to file a responsive pleading

 3 to the petition.

 4                                           BACKGROUND

 5          On June 26, 2016, Petitioner received an incident report for violating Prohibited Act 208

 6 for interfering with a security device, mechanism, or procedure, and Prohibited Act 307 for

 7 refusing to obey an order of any staff member. (Doc. 1 at 2.) On August 3, 2016, Petitioner was

 8 found guilty of these acts in a prison disciplinary hearing. (Doc. 1 at 3.) He states he was fined

 9 $30.00 and sanctioned with phone and commissary restrictions. (Doc. 10 at 2.) He contends that

10 his due process rights were violated when the hearing officer denied him the staff representative

11 of his choosing, and when the officer refused to allow his staff representative the opportunity to

12 review camera footage. (Doc. 1 at 3-4.) Petitioner challenged the outcome by appealing to the

13 Western Regional Office. (Doc. 1 at 4.) The Western Regional Office in turn directed the hearing

14 officer to reconsider the appeal. (Doc. 1 at 4.) Petitioner states the institution ignored the appeal,

15 so he again sought relief at the Western Regional Office. (Doc. 1 at 4.) The Western Regional

16 Office responded that they agreed with the institution; however, the institution’s response had

17 been to check with the regional office. (Doc. 1 at 4.) Subsequently, his documents started getting

18 erased. Petitioner claims his case is being intentionally mishandled.

19          In a separate incident, on November 8, 2017, during the noon meal Petitioner noticed a

20 foreign substance inside his food which he describes as “snot” or “spit.” (Doc. 1 at 4.) He

21 contacted an officer to notify the unit lieutenant and report the incident. (Doc. 1 at 4.) While

22 waiting for the officer’s attention, Petitioner overheard other inmates also complaining about

23 foreign materials in their meal trays. (Doc. 1 at 4.) Eventually the lieutenant made his rounds but

24 he ignored the complaints. (Doc. 1 at 4-5.) Petitioner then began to fast to avoid contaminated

25 food and to draw attention to the meal problems. (Doc. 1 at 5.)

26          On November 9, 2017, Petitioner received an incident report for violating Prohibited Act

27 212 for engaging in a group demonstration because he had refused his meals. (Doc. 1 at 5.) On

28 December 31, 2017, the hearing officer conducted a prison disciplinary hearing on the alleged


                                                     2
 1 violation and found Petitioner guilty. (Doc. 1 at 6) He was fined $25.00. (Doc. 10 at 2.) Petitioner

 2 claims his due process rights were violated because there is nothing in the inmate handbook, rules

 3 or regulations stating that an inmate is prohibited from refusing to eat or accept a meal tray. (Doc.

 4 1 at 6.) He claims that the regulation in question is unconstitutionally vague. (Doc. 1 at 6.) He

 5 also claims that he was denied a staff representative even though he requested one. (Doc. 1 at 6.)

 6                                            DISCUSSION

 7          A.    Jurisdiction

 8         Writ of habeas corpus relief extends to a person in custody under the authority of the United

 9 States. See 28 U.S.C. § 2241. While a federal prisoner who wishes to challenge the validity or

10 constitutionality of his conviction must bring a petition for writ of habeas corpus pursuant to 28

11 U.S.C. § 2255, a petitioner challenging the manner, location, or conditions of that sentence's

12 execution must bring a petition for writ of habeas corpus under 28 U.S.C. § 2241. See, e.g.,

13 Brown v. United States, 610 F.2d 672, 677 (9th Cir. 1990); Capaldi v. Pontesso, 135 F.3d 1122,

14 1123 (6th Cir. 1998); Kingsley v. Bureau of Prisons, 937 F.2d 26, 30 n.5 (2nd Cir. 1991); United

15 States v. Jalili, 925 F.2d 889, 893-94 (6th Cir. 1991). In this circuit, unlike § 2254 the habeas

16 remedy of § 2241 is not restricted to claims involving only the fact or duration of confinement;

17 rather, it is available for claims concerning the manner of execution of a sentence. See, e.g.,

18 Rodriguez v. Smith, 541 F.3d 1180 (9th Cir. 2008) (a statutory challenge to the BOP's failure to

19 transfer an inmate to a residential reentry center was considered pursuant to § 2241 without a
20 discussion of jurisdiction); United States v. Lemoine, 546 F.3d 1042 (9th Cir. 2008) (a challenge

21 on constitutional and statutory grounds to the BOP's requirement that an inmate pay restitution

22 at a higher rate than the sentencing court had ordered was considered pursuant to § 2241 without

23 a discussion of jurisdiction); Montano–Figueroa v. Crabtree, 162 F.3d 548, 549–50 (9th Cir.

24 1998) (a challenge on constitutional and statutory grounds to the BOP's program for determining

25 the amount and timing of payment by inmates of court-ordered fines was considered pursuant to

26 § 2241 without a discussion of jurisdiction). Accordingly, § 2241 may be used to challenge the
27 execution of a prisoner's sentence, even where the prisoner does not seek release or to shorten

28 the duration of his confinement.


                                                     3
 1        Petitioner states he has been found guilty in two disciplinary actions, and in both cases he

 2 was fined. He states he was also sanctioned with loss of commissary and telephone privileges.

 3 Since Petitioner is challenging the manner of the execution of his sentence, it appears the Court

 4 has subject matter jurisdiction.

 5          B.    Venue

 6        A petitioner filing a petition for writ of habeas corpus under 28 U.S.C. § 2241 must file the

 7 petition in the judicial district of the petitioner's custodian. Brown, 610 F.2d at 677. Although

 8 these incidents occurred in Victorville, Petitioner is now in the custody of the Bureau of Prisons

 9 at USP Atwater, which is located within the jurisdiction of this Court. 28 U.S.C. §§ 2254(a);

10 2241(d). Therefore, venue is proper in this Court.

11          C.    Exhaustion

12        A petitioner who is in federal custody and wishes to seek habeas relief pursuant to 28

13 U.S.C. § 2241 must first exhaust available administrative and judicial remedies. Brown v. Rison,

14 895 F.2d 533, 535 (9th Cir.1990); Chua Han Mow v. United States, 730 F.2d 1308, 1313 (9th

15 Cir.1984). It is only after a petitioner has fully exhausted his administrative remedies that he

16 becomes entitled to present his claims to the federal court. See United States v. Mathis, 689 F.2d

17 1364, 1365 (11th Cir.1982). It appears that Petitioner has attempted to exhaust his administrative

18 remedies with respect to the 2016 disciplinary hearing. He also states he fully exhausted his

19 administrative remedies concerning his 2017 hearing before filing the instant petition. Thus, it
20 appears the petition is exhausted.

21                                              ORDER

22        Accordingly, the Court ORDERS:

23        1) Petitioner’s filing entitled “First Amended Petition” (Doc. 10) is CONSTRUED as a

24            motion to amend the petition to include additional information;

25        2) Petitioner’s motion is GRANTED;

26        3) The order dismissing the petition (Doc. 4) is VACATED;

27        4) Respondent SHALL respond to the merits of the Petition within 60 days of the date

28            of service of this order. Respondent shall include with the response any transcripts or


                                                   4
 1                  other documents relevant to the resolution of the issues presented in the petition,

 2                  including copies of appeals taken by a prisoner within the prison and before the Bureau

 3                  of Prisons.1 Rule 5 of the Rules Governing Section 2254 Cases.

 4             5) Petitioner’s traverse, if any, is due on or before 30 days from the date Respondent’s

 5                  Answer is filed.

 6               All motions shall be submitted on the record and briefs filed without oral argument

 7 unless otherwise ordered by the Court. Local Rule 230(h). All provisions of Local Rule 110

 8 are applicable to this Order.

 9
     IT IS SO ORDERED.
10

11         Dated:      February 6, 2019                                    /s/ Jennifer L. Thurston
                                                                    UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25
      1
          In the event Respondent is unable to obtain a photocopy of prisoner appeals and intends to file a computerized
26 printout of the disposition, Respondent must also provide the Court with translation of the internal codes used in
      the printout. To the extent the claims concern prison policy and procedure not accessible to the court by electronic
27 means (Westlaw/Lexis), Respondent must provide the Court with a photocopy of all prison policies and/or
      procedures at issue in the case. This includes any internal prison policies of which a prisoner complains and is
28 subject to.


                                                                5
